DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 1 recite a “method for cooking completion time estimation” using a sensor thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  
In the instant case the mere nominal recitation of “determining” does not take the claim limitations out of the mental process because the limitations merely encompasses the user manually taking temperature measurement over a time period defined by a first and second time.  More specifically with reference to a cook book which is notoriously know, “determining” by merely reading a thermometer, determining a cooking response profile as defined by recipe steps of a cookbook generated from previous cooking sessions, i.e. a cookbook, determining an estimated time by merely comparison of the current time to the final time and providing a notification to a user merely with respect to a cook time completion, i.e. stop cooking.  The method is used in a conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature over a period a time and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  
The claims merely encompass the abstract ideas of comparing new and known information and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind, thus it is in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea.
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  The claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic “sensor” monitoring internal temperature fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, the claims are silent to a machine or any kitchen appliance which is insufficient to provide an inventive concept.  The determining method could be used on any or all cooking appliances, leading one to determine that Applicant’s silence to a specific machine relative a notoriously known “sensor” is insufficient to provide particularity to the claimed machine.
The additional claim element(s) of “with a sensor”, determining a difference threshold which is not defined or limited as taught by Bales et al. (6486453) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature over time. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “a method for cooking completion time estimation” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected since the phrase “the predicted temporal profile” lacks antecedent basis and thus it is unclear if “the predicted temporal profile” is with respect to the “determining a cooking response profile”, with respect to the “reference profile”, a combination of both for determining a different “predicted temporal profile” or something different altogether.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loffler et al. (6299921).
Loffler teaches a method for cooking completion time estimation, comprising, during a cooking session:
•    determining an internal temperature of food cooked during the cooking session (col. 5 lines 52-57), using a sensor monitoring the food, at a first time (col. 7 lines 37-39);
•    determining a cooking response profile based on the internal temperature (col. 7 lines 47; not zero) and a reference temporal profile (col. 7 lines 49-50) for a food class of the food (col. 7 lines 58-60), the reference temporal profile generated from historic cooking sessions of a food class of the food (col. 4 lines 53-63);
•    determining an estimated time to completion (col. 7 lines 42-43, line 47) based on the predicted temporal profile and a target internal temperature associated with cooking completion (col. 7 lines 47-53) and
•    providing a notification to a user (col. 6 line 2), wherein the notification comprising the estimated time to completion (col. 6 line 2; alternatively, estimated time equals zero thus signal col. 7 lines 45-46).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert (20080043809).
Herbert teaches a method for cooking completion time estimation, comprising, during a cooking session:
•    determining an internal temperature of food cooked during the cooking session (par. par. 0059), using a sensor monitoring the food (par. 0019), at a first time (par. 0054);
•    determining a cooking response profile based on the internal temperature (par. 0054) and a reference temporal profile (par. 0056) for a food class of the food (par. 0052), the reference temporal profile generated from historic cooking sessions of a food class of the food (par. 0056; par. 0054 temp profile);
•    determining an estimated time to completion (par. 0054; time remaining) based on the predicted temporal profile and a target internal temperature associated with cooking completion (par. 0054) and
•    providing a notification to a user (par. 0054 display time remaining), wherein the notification comprising the estimated time to completion (par. 0054 display time remaining).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Henke (20140086274).
Henke teaches a method for cooking completion time estimation, comprising, during a cooking session:
•    determining an internal temperature of food cooked during the cooking session (par. 0058), using a sensor (par. 0058 temp probe) monitoring the food, at a first time (par. 0058; t0)
•    determining a cooking response profile based on the internal temperature (par. 0059) and a reference temporal profile (par. 0018; par. 0021; par. 0047 memory) for a food class of the food (par. 0049, 0050 thickness, flat), the reference temporal profile generated from historic cooking sessions of a food class of the food (par. 0018; par. 0021; par. 0047 memory; empirically determined beforehand).
•    determining an estimated time to completion (par. 0092) based on the predicted temporal profile (par. 0043; 0092) and a target internal temperature associated with cooking completion (par. 0045, 0071, 0088) and
Henke teaches a user display unit and audio warning for providing user time specific information.  Though silent to explicitly displaying the time to completion, it would have been obvious to one of ordinary skill in the art to provide a numerical time display the motivation being providing a notification to the user of a time remaining till cooking is complete, i.e. an estimated time to completion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure with respect to cooking thermometers and cooking sessions 20150037472, 20080110999, 20050211104
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792